FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                            Jan 31 2012, 9:17 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the                             CLERK
                                                                 of the supreme court,
                                                                 court of appeals and

case.                                                                   tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

WILLIAM VAN DER POL, JR.                        GREGORY F. ZOELLER
Martinsville, Indiana                           Attorney General of Indiana
                                                Indianapolis, Indiana

                                                JODI KATHRYN STEIN
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

JASON SCHAPKER,                                 )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 55A01-1106-CR-258
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MORGAN SUPERIOR COURT
                        The Honorable Jane Spencer Craney, Judge
                             Cause No. 55D03-0508-FB-198


                                     January 31, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                             STATEMENT OF THE CASE

      Defendant-Appellant Jason Schapker appeals the revocation of his probation.

      We affirm.

                                         ISSUE

      Schapker presents one issue, which we restate as: whether the trial court properly

revoked Schapker’s probation.

                       FACTS AND PROCEDURAL HISTORY

      Schapker pleaded guilty to Class B felony child molesting on February 2, 2006.

On April 10, 2006, the trial court sentenced Schapker to twelve years suspended to eight

years and four years of probation. Schapker filed a direct appeal, and this Court affirmed

his sentence in a memorandum decision. See Schapker v. State, No. 55A05-0606-CR-

338 (Ind. Ct. App. Feb. 9, 2007).

      On August 27, 2009, the State filed a petition to revoke Schapker’s probation. On

December 3, 2009, a hearing was held on the State’s petition and the court determined

that Schapker “did violate the spirit of the order, but did not technically violate.”

Appellant’s App. p. 84. Also at the hearing, the court imposed the newly-revised special

conditions of probation for adult sex offenders and continued Schapker’s probation.

      In April 2010, the State filed another petition to revoke Schapker’s probation. At

the hearing on this violation, Schapker admitted the violation. A further petition to

revoke Schapker’s probation was filed in October 2010, and the hearing on this petition

was held on March 24, 2011 and May 23, 2011. The court found that Schapker had

                                            2
violated his probation conditions, sentenced him to 1080 days, and revoked and

terminated his probation as unsuccessful. This appeal ensued.

                              DISCUSSION AND DECISION

       Schapker contends that the trial court erred by revoking his probation.

Specifically, he argues that the trial court erred by imposing the new special conditions of

probation at the December 3, 2009 hearing.

       A revocation hearing is in the nature of a civil proceeding, and the State must

prove an alleged violation only by a preponderance of the evidence. See Ind. Code § 35-

38-2-3(e) (2010); Kincaid v. State, 736 N.E.2d 1257, 1259 (Ind. Ct. App. 2000). The

decision to revoke a defendant’s probation is a matter within the sound discretion of the

trial court. Woods v. State, 892 N.E.2d 637, 639 (Ind. 2008). Thus, on appeal, we review

the trial court’s decision for an abuse of that discretion. Id.

        Although Schapker has filed an appeal of the May 2011 revocation of his

probation, his appeal focuses solely on the trial court’s imposition of the updated special

conditions of probation at the December 3, 2009 hearing. Schapker failed to appeal the

trial court’s December 2009 order; instead, he is attempting an impermissible collateral

attack on his underlying sentence, specifically the trial court’s December 2009 order.

The propriety of the imposition of the updated probation conditions was not before the

trial court in the May 2011 probation revocation proceeding, and Schapker has no basis

to raise the issue in an appeal from that probation revocation. See, e.g., Schlichter v.



                                               3
State, 779 N.E.2d 1155, 1157 (Ind. 2002) (defendant could not challenge trial court’s

imposition of consecutive sentences on appeal from his probation revocation).

      Impermissible collateral attack notwithstanding, Schapker’s claim fails. The trial

court did not abuse its discretion by modifying Schapker’s probation conditions in

December 2009 even though the court found no probation violation at that time. The trial

court had authority to modify Schapker’s terms of probation pursuant to Indiana Code

section 35-38-2-1.8 (2005). This statute specifically provides for alteration of probation

terms even in the absence of a violation. See Ind. Code § 35-38-2-1.8; Collins v. State,

911 N.E.2d 700, 708 (Ind. Ct. App. 2009), trans. denied. Schapker cites Jones v. State,

789 N.E.2d 1008 (Ind. Ct. App. 2003), trans. denied, in support of his argument;

however, his reliance is misplaced because Indiana Code section 35-38-2-1.8 superseded

Jones. See Collins, 911 N.E.2d at 708.

                                    CONCLUSION

      Based upon the foregoing, we conclude that the trial court did not abuse its

discretion by revoking Schapker’s probation.

      Affirmed.

FRIEDLANDER, J., and DARDEN, J., concur.




                                            4